  Case 3:19-cv-00185-TJC-JBT Document 1 Filed 02/12/19 Page 1 of 6 PageID 1



                   IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

                             CASE NO.:

FULTON P. LISS, an individual,

      Plaintiff,

vs.

JACKSONVILLE AVIATION AUTHORITY,
an agency of the State of Florida,
THE CITY OF JACKSONVILLE,
a municipality and agency of the State of Florida,
SHERIFF MIKE WILLIAMS, in his official capacity,
CPL D.L. MCCRORY #420, in his official capacity,
P.A. SPIKES #2782, in his official capacity,
UNKNOWN SUPERVISORY OFFICERS OF THE
JACKSONVILLE SHERIFF’S OFFICE, the
identity and number of whom is presently unknown,
in their official, supervisory capacity; and
UNKNOWN CORRECTIONAL OFFICERS OF THE
JACKSONVILLE SHERIFF’S OFFICE, the
identity and number of whom is presently unknown,
in their official, supervisory capacity;
UNKNOWN MEDICAL PROVIDER FOR THE
PRETRIAL DETENTION FACILITY, the
identity and number of whom is presently unknown,
in their official, supervisory capacity;

      Defendants.
_______________________________________________/

                             NOTICE OF REMOVAL

      Pursuant to 28 U.S.C § 1441, and 28 U.S.C. § 1443, Defendant, JACKSONVILLE

AVIATION AUTHORITY (“JAA”), by and through undersigned counsel, files and

serves its Notice of Removal of this civil action from the Circuit Court of the Fourth
  Case 3:19-cv-00185-TJC-JBT Document 1 Filed 02/12/19 Page 2 of 6 PageID 2



Judicial Circuit, in and for Duval County, Florida, to the United States District Court for

the Middle District of Florida, Jacksonville Division. In support hereof, JAA states:

                                PRELIMINARY FACTS

       1.     This is a civil action for alleged violations and deprivations of

constitutional rights brought pursuant to 42 U.S.C. § 1983.

       2.     Plaintiff, FULTON P. LISS, has filed a civil action against Defendants,

JAA, THE CITY OF JACKSONVILLE, SHERIFF MIKE WILLIAMS, CPL. D.L.

MCCRORY, P.A. SPIKES, UNKNOWN SUPERVISORY OFFICERS OF THE

JACKSONVILLE SHERIFF’S OFFICE, UNKNOWN CORRECTIONAL OFFICERS

OF THE JACKSONVILLE SHERIFF’S OFFICE and an UNKNOWN MEDICAL

PROVIDER FOR THE PRETRIAL DETENTION FACILITY in the Circuit Court of the

Fourth Judicial Circuit, in and for Duval County, Florida, said case bearing Case No. 16-

2018-CA-001416-XXXX-MA.

                              FEDERAL JURISDICTION

       3.     This court has jurisdiction of this cause pursuant to 28 U.S.C. § 1331 in that

this is a civil action arising under the Constitution, laws, or treaties of the United States.

Moreover, this action is removable pursuant to 28 U.S.C. § 1443 which states:

       Any of the following civil actions or criminal prosecutions, commenced in
       a State court may be removed by the defendant to the district court of the
       United States for the district and division embracing the place wherein it is
       pending:

              (1) Against any person who is denied or cannot enforce in the
              courts of such State a right under any law providing for the
              equal civil rights of citizens of the United States, or of all
              persons within the jurisdiction thereof;
  Case 3:19-cv-00185-TJC-JBT Document 1 Filed 02/12/19 Page 3 of 6 PageID 3



              (2) For any act under color of authority derived from any law
              providing for equal rights, or for refusing to do any act on the
              ground that it would be inconsistent with such law.

                             TIMELINESS OF REMOVAL

       4.     This notice of removal is timely as it has been filed within 30 days of the

service of the Summons and Complaint on JAA. JAA was served with the Summons and

Complaint on January 31, 2019.

                              CONSENT TO REMOVAL

       5.     The undersigned represents and has consulted with JAA and CPL. D.L.

MCCRORY and P.A. SPIKES, both of whom are officers assigned to the Jacksonville

International Airport Police Department, regarding removal of this action to the United

States District Court for the Middle District of Florida, Jacksonville Division. All of the

above-named Defendants consent to removal of this case from the Circuit Court of the

Fourth Judicial Circuit, in and for Duval County, Florida, to the United States District

Court for the Middle District of Florida, Jacksonville Division, and the undersigned is

authorized to represent their consent to the Court.

       6.     Co-Defendants, THE CITY OF JACKSONVILLE and SHERIFF MIKE

WILLIAMS, also consent to removal of this action to the United States District Court for

the Middle District of Florida, Jacksonville Division from the Circuit Court of the Fourth

Judicial Circuit, in and for Duval County, Florida. Furthermore, the separate Consents to

Removal by these two Co-Defendants are submitted contemporaneously with this Notice

of Removal.
  Case 3:19-cv-00185-TJC-JBT Document 1 Filed 02/12/19 Page 4 of 6 PageID 4



                            STATE COURT PLEADINGS

       7.     JAA has filed true and legible copies of all process, pleadings, orders and

other papers or exhibits of every kind, including depositions, which have been filed in the

state court action. An index to these papers is attached hereto as Exhibit “A.”

       WHEREFORE,        Defendant,    JACKSONVILLE         AVIATION        AUTHORITY,

respectfully requests this cause be removed to the United States District Court for the

Middle District of Florida, Jacksonville Division.

                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 12, 2019 I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF System which will send a
notice of electronic filing to the following: support@robertjslamapa.com - Robert J.
Slama, Esquire, Robert J. Slama, P.A., 6817 Southpoint Parkway, Suite 2504,
Jacksonville, FL 32216 and tfallis311@gmail.com - Thomas G. Fallis, P.A., The Morris
Building, 2064 Park St., Jacksonville, FL 32204-3810.

                                          /s/Alexander Muszynski, III_____
                                          ALEXANDER MUSZYNSKI, III, ESQ.
                                          Florida Bar No. 438502
                                          am3@fltrialteam.com
                                          CAMERON E. SHACKELFORD, ESQ.
                                          Florida Bar No. 0640441
                                          ces@fltrialteam.com
                                          Meier, Bonner, Muszynski, O’Dell
                                          & Harvey, P.A.
                                          260 Wekiva Springs Road
                                          Suite 2000
                                          Longwood, Florida 32779
                                          Telephone: (407) 872-7774
                                          Facsimile: (407) 872-7997
                                          Counsel for Defendant,
                                          JACKSONVILLE AVIATION AUTHORITY
  Case 3:19-cv-00185-TJC-JBT Document 1 Filed 02/12/19 Page 5 of 6 PageID 5



                      IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

                                 CASE NO.:

FULTON P. LISS, an individual,

      Plaintiff,

vs.

JACKSONVILLE AVIATION AUTHORITY,
an agency of the State of Florida,
THE CITY OF JACKSONVILLE,
a municipality and agency of the State of Florida,
SHERIFF MIKE WILLIAMS, in his official capacity,
CPL D.L. MCCRORY #420, in his official capacity,
P.A. SPIKES #2782, in his official capacity,
UNKNOWN SUPERVISORY OFFICERS OF THE
JACKSONVILLE SHERIFF’S OFFICE, the
identity and number of whom is presently unknown,
in their official, supervisory capacity; and
UNKNOWN CORRECTIONAL OFFICERS OF THE
JACKSONVILLE SHERIFF’S OFFICE, the
identity and number of whom is presently unknown,
in their official, supervisory capacity;
UNKNOWN MEDICAL PROVIDER FOR THE
PRETRIAL DETENTION FACILITY, the
identity and number of whom is presently unknown,
in their official, supervisory capacity;

      Defendants.
_______________________________________________/

                          INDEX TO STATE COURT RECORD

                   Fulton P. Liss v. Jacksonville Aviation Authority, et al.;
                         Case No. 16-2018-CA-001416-XXXX-MA

TAB    DATE                               DESCRIPTION                           PARTY
1     03-07-18      Civil Cover Sheet                                           Plaintiff
2     03-07-18      COMPLAINT                                                   Plaintiff
3     03-07-18      Other Circuit Civil document                                Plaintiff
4     03-08-18      Receipt 3140174 for payment of case fee                     Plaintiff
    Case 3:19-cv-00185-TJC-JBT Document 1 Filed 02/12/19 Page 6 of 6 PageID 6



5       03-08-18 Demand for Jury Trial                                 Plaintiff
6       09-19-18 AMENDED MOTION for Extension of Time to Perfect       Plaintiff
                 Service of Process
7       12-28-18 ORDER Granting Amended Motion for Extension of Time   Judge
                 to Perfect Service of Process                         Blasz
8       01-30-19 Summons Issued to Jacksonville Aviation Authority     Plaintiff
9       01-30-19 Receipt 3362406 for payment of case fee               Plaintiff
10      01-30-19 Summons Issued to City of Jacksonville                Plaintiff
11      01-30-19 Receipt 3362446 for payment of case fee               Plaintiff
12      01-30-19 Summons Issued to Cpl. D.L. McCrory                   Plaintiff
13      01-30-19 Receipt 3352449 for payment of case fee               Plaintiff
14      01-30-19 Summons Issued to Sheriff Mike Williams               Plaintiff
15      01-30-19 Receipt 3362452 for payment of case fee               Plaintiff
16      01-30-19 Summons Issued to P.A. Spikes                         Plaintiff
17      01-30-19 Receipt 3362456 for payment of case fee               Plaintiff
18      02-01-19 Returned Summons showing Service on P.A. Spikes on    Plaintiff
                 01/31/19
19      02-01-19 Returned Summons showing Service on D.L. McCrory on   Plaintiff
                 01/31/19
20      02-01-19 Returned Summons showing Service on Sheriff Mike      Plaintiff
                 Williams on 01/31/19
21      02-01-19 Returned Summons showing Service on Jacksonville      Plaintiff
                 Aviation Authority on 01/31/19
22      02-01-19 Returned Summons showing Service on City of           Plaintiff
                 Jacksonville on 01/31/19



                                 EXHIBIT “A”
